— Order, Supreme Court, Bronx County (Herbert Shapiro, J.), entered October 28, 1991, which, in this action for wrongful death, dismissed the complaint as time-barred, unanimously affirmed, without costs.
We agree with the IAS Court that the action is untimely because it was not commenced within one year and 90 days of the alleged wrongful death (McKinney’s Uncons Laws of NY § 7401 [former (2)] [New York City Health and Hospitals Corporation Act § 20 (2); L 1969, ch 1016, § 1]). Contrary to plaintiffs’ claim on appeal, the applicable Statute of Limitations is not the two-year period established by section 122 of chapter 804 of the Laws of 1990, the cause of action having accrued before the effective date of that enactment, the effect of which is clearly prospective. Nor is there merit to plaintiffs’ argument that the Statute was tolled (Alouette Fashions v Consolidated Edison Co., 119 AD2d 481, affd 69 NY2d 787). Concur — Sullivan, J. P., Carro, Milonas, Wallach and Kupferman, JJ.